Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER, dated as of March 7, 2014 (this “Agreement”), by
and among Mine Safety Appliances Company, a Pennsylvania corporation (“Old
MSA”), MSA Safety Incorporated, a Pennsylvania corporation (“New MSA”), and
Project Q Merger Sub Corp., a Pennsylvania corporation (“Merger Sub”). Old MSA
and Merger Sub are hereinafter collectively referred to as the “Constituent
Corporations.”

W I T N E S S E T H:

WHEREAS, the authorized capital stock of Old MSA consists of (a) 180,000,000
shares of common stock, no par value per share (“Old MSA Common Stock”),
(b) 100,000 shares of 4 1⁄2% Cumulative Preferred Stock, $50 par value per share
(“Old MSA 4 1⁄2% Cumulative Preferred Stock”) and (c) 1,000,000 shares of Second
Cumulative Preferred Stock, $10 per share (“Old MSA Second Cumulative Preferred
Stock”);

WHEREAS, the authorized capital stock of New MSA consists of (a) 180,000,000
shares of common stock, no par value per share (“New MSA Common Stock”),
(b) 100,000 shares of 4 1⁄2% Cumulative Preferred Stock, $50 par value per share
(“New MSA 4 1⁄2% Cumulative Preferred Stock”) and (c) 1,000,000 shares of Second
Cumulative Preferred Stock, $10 per share (“New MSA Second Cumulative Preferred
Stock”);

WHEREAS, the designations, rights, powers and preferences, and the
qualifications, limitations and restrictions thereof, of the New MSA Common
Stock, New MSA 4 1⁄2% Cumulative Preferred Stock and New MSA Second Cumulative
Preferred Stock are the same as those of the Old MSA Common Stock, Old MSA
4 1⁄2% Cumulative Preferred Stock and Old MSA Second Cumulative Preferred Stock,
as applicable;

WHEREAS, the Articles of Incorporation and By-laws of New MSA immediately after
the Effective Time (as defined below) will contain provisions identical to the
Articles of Incorporation and By-laws of Old MSA immediately before the
Effective Time (other than, as the case may be, with respect to the name of the
company and matters excepted by Section 1924(b)(4)(ii)(D) of the Pennsylvania
Business Corporation Law of 1988, as amended (the “PBCL”));

WHEREAS, the authorized capital stock of Merger sub consists of 1,000 shares of
common stock, $0.01 par value per share (“Merger Sub Common Stock”);

WHEREAS, the Board of Directors of Old MSA, New MSA and Merger Sub have each
determined that it is their respective best interests that Merger Sub merge with
and into Old MSA, with Old MSA surviving the merger as the surviving corporation
and New MSA shall be a “holding company” of Old MSA, as such term is defined in
Section 1924(b)(4) of the PBCL;

WHEREAS, pursuant to authority granted by the Board of Directors of Old MSA, Old
MSA will, prior to the Effective Time, contribute to the capital of New MSA all
of the shares of Old MSA Common Stock and Old MSA 4 1⁄2% Cumulative Preferred
Stock then held in treasury of Old MSA; and



--------------------------------------------------------------------------------

WHEREAS, following the Merger, Old MSA will merge with and into Mine Safety
Appliances Company, LLC, a Pennsylvania limited liability company (“MSA LLC”),
with MSA LLC continuing as the surviving company of such merger (the “Subsequent
Merger”);

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

THE MERGER

1.1. The Merger. Upon the terms and subject to the conditions hereof, and in
accordance with Subchapter C of Chapter 19 of PBCL, Merger Sub shall merge with
and into Old MSA at the Effective Time (as hereinafter defined). Following the
Merger, the separate existence of Merger Sub shall cease, and Old MSA shall
continue as the surviving corporation (the “Surviving Corporation”) and shall
succeed to and assume all of the rights and obligations of Merger Sub in
accordance with the PBCL.

1.2. Effective Time. The Merger shall become effective at the time specified in
the articles of merger (the “Articles of Merger”) filed with the Secretary of
State of the State of Pennsylvania (the “Effective Time”). Unless this Agreement
has been terminated, the Constituent Corporations shall file the Articles of
Merger at a mutually agreed upon time.

1.3. Effects of the Merger. At the Effective Time, the Merger shall have the
effects set forth in the relevant provisions of the PBCL.

1.4. Articles of Incorporation, By-Laws and Management of the Surviving
Corporation. (a) The Articles of Incorporation of Merger Sub as in effect
immediately prior to the Effective Time shall be the Articles of Incorporation
of the Surviving Corporation, except that Article First shall be amended to
replace “Project Q Merger Sub” with “Mine Safety Appliances Company” until
thereafter properly altered, amended or repealed as provided therein or by
applicable law.

(b) The By-laws of Merger Sub as in effect immediately prior to the Effective
Time shall be the By-laws of the Surviving Corporation until thereafter properly
altered, amended or repealed as provided therein or by applicable law.

(c) The directors of Merger Sub immediately prior to the Effective Time shall be
and constitute the directors of the Surviving Corporation until their
resignation or removal as provided by the Surviving Corporation’s Articles of
Incorporation or by applicable law.

(d) The officers of Merger Sub immediately prior to the Effective Time shall be
and constitute the officers of the Surviving Corporation until their resignation
or removal as provided by the Surviving Corporation’s Articles of Incorporation
or by applicable law.

 

-2-



--------------------------------------------------------------------------------

1.5. Effect on Capital Stock. As of the Effective Time, by virtue of the Merger
and without any action on the part of any shareholder of either of the
Constituent Corporations or New MSA:

(a) each issued and outstanding share of New MSA owned by Old MSA will be
cancelled without conversion or consideration of any kind;

(b) each issued and outstanding share or fraction of a share of Old MSA Common
Stock (including those shares contributed by Old MSA to New MSA) will be
converted into a share or equal fraction of a share of New MSA Common Stock,
which shall have the same designations, rights, powers and preferences and the
same qualifications, limitations and restrictions as a share (or fraction of a
share) of Old MSA Common Stock immediately prior to the Effective Time;

(c) each issued and outstanding share or fraction of a share of Old MSA 4 1⁄2%
Cumulative Preferred Stock (including those shares contributed by Old MSA to New
MSA) will be converted into a share or equal fraction of a share of New MSA
4 1⁄2% Cumulative Preferred Stock, which shall have the same designations,
rights, powers and preferences and the same qualifications, limitations and
restrictions as a share (or fraction of a share) of Old MSA 4 1⁄2% Cumulative
Preferred Stock immediately prior to the Effective Time;

(d) each issued and outstanding share or fraction of a share of Old MSA Second
Cumulative Preferred Stock (including those shares contributed by Old MSA to New
MSA) will be converted into a share or equal fraction of a share of New MSA
Second Cumulative Preferred Stock, which shall have the same designations,
rights, powers and preferences and the same qualifications, limitations and
restrictions as a share (or fraction of a share) of Old MSA Second Cumulative
Stock immediately prior to the Effective Time; and

(e) each issued and outstanding share of Merger Sub Common Stock will be
converted into a share of common stock of the Surviving Corporation.

1.6. Certificates. At the Effective Time, each outstanding certificate that,
immediately prior to the Effective Time, evidenced Old MSA Common Stock, Old MSA
4 1⁄2% Cumulative Preferred Stock or Old MSA Second Cumulative Preferred Stock,
as the case may be, shall be deemed and treated for all corporate purposes to
evidence the ownership of the number of shares of New MSA Common Stock, New MSA
4 1⁄2% Cumulative Preferred Stock or New MSA Second Cumulative Preferred Stock,
as the case may be, into which such shares of Old Common Stock, Old MSA 4 1⁄2%
Cumulative Preferred Stock or Old MSA Second Cumulative Preferred Stock, as the
case may be, were converted pursuant to Section 1.5 of this Agreement.

1.7. Adoption and Approval. This Agreement was adopted and approved by the Board
of Directors of Old MSA on February 27, 2014, by written consent of the Board of
Directors of New MSA dated March 7, 2014 and by written consent of the Board of
Directors of Merger Sub March 7, 2014. Pursuant to Section 1924(b)(4) of the
PBCL, this Agreement was not approved by the shareholders of Old MSA or Merger
Sub.

1.8. Plan of Reorganization; Tax Treatment. This Agreement shall constitute a
plan of reorganization of Old MSA and Merger Sub. The Merger and the Subsequent
Merger, taken together, shall constitute a tax-free reorganization within the
meaning of Section 368 of the Internal Revenue Code of 1986, as amended.

 

-3-



--------------------------------------------------------------------------------

1.9 Equity Plans. Effective as of the Effective Time, New MSA assumes each of
the 2008 Management Equity Incentive Plan of Mine Safety Appliances Company, the
2008 Non-Employee Directors’ Equity Incentive Plan, the 1998 Management Share
Incentive Plan of Mine Safety Appliances Company and the 1990 Non-Employee
Directors’ Stock Option Plan and all awards thereunder.

ARTICLE II

TERMINATION

2.1. Termination. Notwithstanding the approval of this Agreement by Old MSA, New
MSA and Merger Sub, this Agreement may be terminated and the Merger abandoned at
any time prior to the Effective Time by the written agreement of the parties
hereto.

2.2. Effect of Termination. In the event of the termination of this Agreement
and the abandonment of the Merger by any of the parties hereto as provided in
Section 2.1, this Agreement shall forthwith become void and there shall be no
liability hereunder on the part of either of the Constituent Corporations or
their respective shareholders.

ARTICLE III

GENERAL PROVISIONS

3.1. Severability. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, such provision shall be
ineffective only to the extent of such invalidity, illegality or incapability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. Upon such determination that any provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order
that the Merger be consummated as originally contemplated to the fullest extent
possible.

3.2. Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned prior to the Effective Time
by any party without the prior written consent of the other parties, but, if
assigned with such consent, shall inure to the benefit of and be binding upon
the successor or assign of the assigning party before the Effective Time and
thereafter upon the Surviving Corporation.

3.3. Execution in Counterparts; Interpretation. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. The headings of
the several articles and sections contained herein are for reference purposes
only and shall not be a part of or affect in any way the meaning or
interpretation of this Agreement.

 

-4-



--------------------------------------------------------------------------------

3.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws (as opposed to the conflicts of law
provisions) of the Commonwealth of Pennsylvania.

* * * * * * *

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective authorized agents, all as of the date first above written.

 

MINE SAFETY APPLIANCES COMPANY By:   /s/ Stacy McMahan   Name:   Stacy McMahan  
Title:   Senior Vice President, Chief Executive Officer and Treasurer MSA SAFETY
INCORPORATED By:   /s/ Douglas K. McClaine   Name:   Douglas K. McClaine  
Title:   Secretary PROJECT Q MERGER SUB CORP. By:   /s/ Douglas K. McClaine  
Name:   Douglas K. McClaine   Title:   Secretary